Exhibit 10.4

Non-Employee Director Compensation

Based on its annual review of director compensation, on June 6, 2008, Chesapeake
Energy Corporation’s Board of Directors approved the annual compensation of its
non-employee directors effective July 1, 2008 as follows: (1) $55,000 annual
retainer to be paid in quarterly installments on the first business day of each
calendar quarter; (2) $15,000 and $3,500 payable for each board meeting attended
in person and telephonically, respectively, not to exceed $80,000 per year for
board meetings attended; and (3) 12,500 restricted shares of Chesapeake’s common
stock to be issued on the first business day in July of each year. One-quarter
(1/4) of each restricted stock award will vest immediately upon award with the
remaining three-quarters (3/4) of the award to vest ratably over the next three
years following the date of the award.